department of the treasury internal_revenue_service washington d c v z u r w nov t7622 ra-t tax_exempt_and_government_entities_division uil attn dear this is in response to a letter dated date as supplemented by additional correspondence dated date filed on your behalf by your authorized representative regarding a ruling under sec_401 and sec_4975 of the internal_revenue_code the code the following facts and representations were submitted in support of your request company a is a domestic closely_held_c_corporation incorporated under the laws of state d company a wholly owns several subsidiaries including company b a foreign_corporation organized under the laws of country c company b has two employees employees who are us citizens working for company b and who receive compensation that is considered foreign eared income under sec_911 of the internal_revenue_code the code company a maintains plan x an esop qualified under sec_401 and sec_4975 for eligible employees of company a and its subsidiaries these employees may participate in plan x pursuant to the plan’s eligibility provisions plan x invests primarily in employer_securities as defined under sec_409 sec_2 of plan x defines employer as company a and any affiliate which elects to cover its employees under the plan affiliate is defined as company a and any other corporation which is a member of a controlled_group_of_corporations within the meaning of code sec_414 of which company a is also a member and other entities required to be aggregated under sec_414 sec_414 and sec_414 this section of plan x also defines participant generally to mean a common_law_employee of an employer who has met certain eligibility requirements as provided in the plan sec_2 defines compensation as the total cash compensation paid to an employee by company a or an affiliate during the plan_year excluding any amount in excess of dollar_figure as adjusted for colas under sec_401 based on the above facts and representations you request a ruling that during the time that the employees are employed by company b and receiving foreign_earned_income as defined under code sec_911 the employees may participate in plan x without adversely affecting the qualified status of the plan and its underlying trust under sec_401 sec_501 and sec_4975 the employee_plans technical office does not ordinarily issue rulings on matters involving plan qualification however since we have determined that the taxpayer has met the criteria set forth in section dollar_figure of revproc_2001_4 lr b our office has decided to provide a ruling in response to the taxpayer’s request code sec_414 provides that for purposes of sec_401 sec_408 sec_408 sec_410 sec_411 sec_415 and sec_416 all employees of all corporations which are members of a controlled_group_of_corporations within the meaning sec_1563 determined without regard to sec_1563 and e c are treated as employed by a single employer sec_1 b of the federal_income_tax regulations the regulations provides that for purposes of code sec_414 the term members of a controlled_group means two or more corporations connected through stock ownership described in sec_1563 or whether or not such corporations are component members of a controlled_group within the meaning of sec_1563 code sec_1563 defines a parent-subsidiary_controlled_group as any group of one or more chains of corporations connected through stock ownership with a common parent_corporation if certain stock ownership tests involving at least percent of the total value of shares of all classes in relation to the parent and other corporations are satisfied code sec_1563 excludes from the definition of a component_member of a controlled_group a foreign_corporation subject_to tax under sec_881 for such taxable_year sec_1 d of the regulations provides that for purposes of paragraph d i which describes compensation_for testing purposes under code sec_415 as including wages and salary foreign eared income under sec_91 b whether or not excludable under section is also included as indicated above under code sec_1563 a foreign_corporation subject_to tax under sec_881 is not treated as a member of a controlled_group for purposes of sec_1563 this exclusion however does not apply for purposes of sec_414 under sec_414 any corporation that is a member of a parent-subsidiary group is aggregated whether or not the corporation is considered a component_member of a controlled_group under sec_1563 applying these principles company a and company b are considered to be members of a controlled_group for purposes of b we further note that there exists a controlled_group_of_corporations for purposes of sec_409 see b i of the regulations accordingly we rule that the employees’ mere participation in plan x and receipt of foreign_earned_income under sec_911 while employed with company b will not adversely affect the qualified status of plan x under sec_401 sec_501 and sec_4975 this ruling is based on the assumption that plan x remains otherwise qualified under code sec_401 sec_409 and sec_4975 and its related trust is tax exempt under sec_501 at all relevant times this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a should you have any concerns regarding this letter power_of_attorney on file with this office please contact sincerely jougs manager john swieca employee_plans technical group tax_exempt_and_government_entities_division ce enclosures deleted copy of ruling notice
